                                                                                      f~l.ED

                                                                                   APR   =   9 2019
                             UNITED STATES DISTRICT COURT                         U.S. DISTRICT COURT
                                                                                EASTERN DISTRICT OF MO
                             EASTERN DISTRICT OF MISSOURI                               ST. LOUIS
                                  EASTERN DIVISION


UNITED STATES OF AMERICA,

              Plaintiff,

v.                                                     WAIVER OF INDICTMENT
MARIA TERRY,

              Defendant.                              4:.19CR00279 RWS

      I, MARIA TERRY, the above named defendant, who is accused of violating the Freedom
of Access to Clinic Entrances Act in violation of Title 18, United States Code, Section 248(a)(l)
and Interstate Communications with Intent to Threaten Injury in violation of Title 18, United
States Code, Section 875(c), being advised of the nature of the chargestf-e proposed
information, and of my rights, hereby waive in open court on April           , 2019, prosecution
by indictment and consent that the proceeding may be by information rather than indictment.


                                   ~l
                                     Defendant         ~
